Citation Nr: 1622595	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-00 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left shoulder labral tear.

2. Entitlement to an initial rating in excess of 10 percent for lumbosacral strain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2002 to September 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2014, the Board remanded this matter for further development.

In an October 2014 rating decision, the RO increased the rating for the Veteran's lumbosacral sprain to 10 percent disabling and increased the rating for the Veteran's left shoulder disability (left shoulder labral tear, previously rated as left shoulder tendonitis) to 10 percent disabling for the entire appeal period.  As these increases during the appeal do not constitute a full grant of the benefits sought, the Veteran's claims for increased evaluation for his left shoulder and low back disabilities remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher initial ratings for his left shoulder and low back disabilities.  In the September 2014 VA examination, the Veteran reported that he currently receives treatment for his back from a chiropractor.  An August 2014 VA treatment record notes that the Veteran reported going to a chiropractor several times a month.  February 2014, August 2013, and August 2012 VA treatment records also note that the Veteran has reported chiropractic treatment.  VA has not received any records concerning this chiropractic treatment.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in evaluating the Veteran's claims for higher initial ratings for his left shoulder and low back disabilities.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should attempt to obtain these outstanding documents.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file all outstanding VA treatment records dated from August 2014 to the present.

2.  Contact the Veteran and request that he provide information as to any private treatment relating to his left shoulder and low back disabilities, to include the referenced chiropractic treatment.  Then, with any necessary assistance from the Veteran, request and associate with the claims file any pertinent treatment records, to include those from the Veteran's chiropractor.

3.  Readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

